DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are presented for examination.
The application, filed 01/20/2020 is a national stage entry of PCT/US2018/042794, international filing date 07/19/2018, which claims foreign priority to CN201710594705.4, filed 07/20/2017.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims 5 and 13 recite "performs a linear regression to determine the layout". Various locations in the Application description repeat this limitation without elaboration. In the absence of an elaboration of any special meanings for such limitation in the claims and Application description, there are no distinguishing features claimed.
Claims 9 and 10 reciting "a system configured to" (claim 9) and "the system of claim 9, further configured to" (claim 10) are interpreted as not invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 as per MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f): '… If applicant uses a structural or generic placeholder with the word "for" or other linking word in the preamble, the examiner should not construe such phrase as reciting a means-plus-function limitation'.

Claim Objections 

As to claims 4, 5, they are objected for the same deficiency.
Claim 9, line(s) 4 and 8 refer to the term “the smoke detection system”, it would be better as “the smoke detector system” to avoid any possible antecedent issues. Antecedent calls for “smoke detector system” (claim 9, line 1) and not “smoke detection system".
As to claim 11, it is objected for the same deficiency. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the layout" in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. There is no "layout" anteceding this limitation in the claim. 
Claim 9 recites the limitation "a system configured to" in line(s) 3. The recitation of “a system configured to” following "a smoke detector system" (claim 9, line 1) is unclear because it is uncertain if “a system configured to” refers back to "a smoke detector system" or if it is another "system". Furthermore, it is also unclear whether the preamble's "a smoke detector system" (claim 9, line 1) is reciting a means(or step) plus-function limitation (see Claim 
As to claim 10, it is objected for the same deficiency. 
Claim 10 recites the limitation "the system" in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. There are two different "systems" anteceding this limitation: "a smoke detector system” (claim 9, line 1) and "a system" (claim 9, line 3). The recitation of “the system” is unclear because it is uncertain which of the two was intended.
As to claims 11-16, they are objected for the same deficiency.
 Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-4, 7-12, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over William H. Dean, (Dean hereinafter), U.S. Pre–Grant publication 20170286568, taken in .
As to claim 1, Dean discloses a method (see "[0001]… method") of optimizing (see "[0048]… proper application of the inventive system 1 to… BIM designed electrical distribution systems ensures that no… oversights occur, and that there will be a valid, cost-effective electrical wiring pathway between every device and its respective panel circuit") the layout of a smoke detection system in a space (see "smoke detection" as "fire alarm sensors", "[0002] Building information modeling (BIM) tools are frequently used by building designers to design the layout of the electrical and signal distribution systems of the building… Such systems also include control and signal distribution systems, which again are comprised of devices (e.g. fire alarm sensors"), comprising: obtaining requirements for the smoke detection system (see "[0030]… If the BIM tool modeler has neglected to assign any distribution source or circuit to a particular device… processor 3 will… prompt the system user to review the specific input requirements of the device in question and to choose a panel and circuit capable of supplying these requirements"); accessing a digital representation of physical and functional characteristics of the space (see "digital representation" as "layout", "[0005]… a BIM tool, such as Autodesk® Revit… provides the layout of an electrical distribution system on a building floor plan, including the specific x-y-z locations on the floor plan of the devices, the distribution sources, and all of the wiring pathway elements specified by the modeler"); integrating the requirements and the digital representation of physical and functional characteristics of the space in a fiber deployment algorithm (see "an automated computer program is used to create the deployment plan, the program automatically places the selected components at designated mounting locations on building floor plan… building description (includes… floor plan… system requirements, and the deployment plan are all stored in the database 104 as detailed building information… building information also includes the location of the selected components in the building. This could be displayed either graphically on a floor plan or as a list ; determining a layout (see "[0042] FIG. 6 illustrates how the system user begins to design an electrical wiring pathway between the devices and their respective panels on the floor plan sector. Initially, the system user identifies devices assigned to the same circuit and places a pathway exit point element in close proximity to these groups of devices… system user displays the "electrical component" menu provided by the BIM tool, and proceeds to select a pathway exit point element, which in this example is a junction box") of smoke detection system components (see '[0013]… "electrical distribution systems"… includes… specialty electrical systems such as fire alarms')… 
While Dean discloses a smoke detection system, Dean fails to disclose installing the smoke detection system in the space according to the determined layout.
Tiwari discloses installing the smoke detection system (see "installation and commissioning (IAC) tool… a computer… and a tablet usable by… an installer… can… access the database. The IAC tool 102 is also accessible by mounted and wired components 112 installed as part of a building system" in col. 8, lines 8-28; "IAC tool 102 schedules the installation job… When an installer arrives at the site, a mobile device used by the installer and linked to the webhosted IAC tool 102 automatically retrieves the deployment plan for the site… installer is able to mount and wire the building system components in accordance with the layout plan" in col. 45, lines 28-40) in the space according to the determined layout (see "Based on the building system requirements, building description, and stock availability of components, a deployment plan for the building is generated either by using an automated computer program that is a part of the IAC tool 102… deployment plan includes a floor plan (i.e. a geometric representation of the building) with selected components positioned at their planned mounting locations, configuration for selected components. The selected components can include… fire hazard sensors… heat, flame, smoke or carbon-monoxide detectors" in col. 8, lines 51-62). 

While Dean discloses determining a layout of smoke detection system components, Dean and Tiwari fail to disclose based on the fiber deployment algorithm.
Treptow discloses based on the fiber deployment (see "Fiber optic cables and associated networking components -including but not limited to trunk cables, patch cables, fiber optic switches, connectors, fiber optic cassettes, etc. -are used in many types of applications, including local area networks that use optical transceivers, corporate intranets that deploy optical pathways for high-speed transmission of data on a corporate algorithm (see "network specification data 806 obtained by the component data import component 316 can be provided to the fiber network building component 306, which can generate a network design based on this specification data 806" in col. 14, lines 1-13; "a component can be… a program" in col. 3, lines 46-49).
Dean, Tiwari, and Treptow are analogous art because they are related to design and implementation of optical fiber systems in buildings.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Treptow with Dean and Tiwari, because Treptow discloses a network design platform that allows a user to create a graphical mock-up of a fiber optic network design (see col. 1, lines 64-66), and as a result, Treptow discloses that during development or after the design is complete, the verification system can analyze the resulting project data and identify improper fiber connections, network component incompatibilities, incorrect polarities, excessive insertion or return losses, or other such problems. The verification system can also provide recommendations for eliminating discovered problems where appropriate. After the network design has been verified, the verification system can export the design as a drawing file, a bill of materials file, or another supported format. The verification system can also generate report data summarizing results of the verification process for record-keeping purposes (see col. 2, lines 6-18).
As to claim 2, Dean discloses defining a visual representation of the layout via the fiber deployment algorithm (see "deployment" as "conduits to form pathways", "[0023] FIG. 8 illustrates how the system user positions additional junction boxes and conduits to form pathways between more of the devices and their assigned distribution sources, and the simultaneous display of a system report of the validity of the resulting pathways").
As to claim 3, Tiwari discloses wherein the smoke detection system is a fiber optic high-sensitivity smoke detection (HSSD) system (see "A sensitivity parameter can include 
As to claim 4, Treptow discloses wherein the fiber deployment algorithm utilizes variables including one or more of fiber type (see "design platform can allow the user to enter component selection criteria… selection of HDX MTP Cassettes as the component category causes… specification options for that category, including fiber type (e.g., single mode, OM2 multimode, OM3 multimode, etc.)" in col. 8, lines 40-65), node polish angle and direction, expected lighting in the space, and a smoke propagation simulation as variables in determining the layout.
As to claim 7, Dean discloses wherein the requirements include one or more of a smoke detection system cost, smoke detection performance targets, and identification of critical portions, structure or systems of the space (see "space constraints", "[0007]… distance Є1… corresponds both to the standard length that electrical conduit is manufactured in, as well as the maximum length-via applicable wiring codes that electrical conduit that can be installed in a building without the need for mechanical support… Ease of installation is a particularly important consideration at the panel-end of the pathway due to space constraints… and the need to align such a connecting conduit within the dense convergence of other conduits and/or MC cables … Є2-which is the permissible distance between a device and the nearest entry point of its corresponding pathway… Є2 also corresponds to the permissible distance between a device and its associated panel in a case where no pathway has been provided"). 
As to claim 8, Dean discloses wherein the digital representation of physical and functional characteristics is a building information model (see "[0002]… BIM) tools are frequently used by building designers to design the layout of the electrical and signal distribution systems of the building… Such systems also include control and signal distribution systems, which again are comprised of devices (e.g. fire alarm sensors"). 
As to claim 9, Dean discloses… a layout of the smoke detector system components in the space is determined (see "smoke detection" as "fire alarm sensors", "[0002]… BIM) tools are frequently used by building designers to design the layout of the electrical and signal distribution systems of the building… Such systems also include control and signal distribution systems, which again are comprised of devices (e.g. fire alarm sensors") via a system (see "[0014] FIG. 1 is a block diagram of the computer components and BIM modeling tool that form the structure of the system") configured to: obtain requirements for the smoke detection system (see "[0030]… If the BIM tool modeler has neglected to assign any distribution source or circuit to a particular device… processor 3 will… prompt the system user to review the specific input requirements of the device in question and to choose a panel and circuit capable of supplying these requirements"); access a digital representation of physical and functional characteristics of the space (see "digital representation" as "layout", "[0005]… a BIM tool, such as Autodesk® Revit… provides the layout of an electrical distribution system on a building floor plan, including the specific x-y-z locations on the floor plan of the devices, the distribution sources, and all of the wiring pathway elements specified by the modeler"); integrate the requirements and the digital representation of physical and functional characteristics of the space into a fiber deployment algorithm (see "an automated computer program is used to create the deployment plan, the program automatically places the selected components at designated mounting locations on building floor plan… building description (includes… floor plan… system requirements, and the deployment plan are all stored in the database 104 as detailed building information… building information also includes the location of the selected components in the building. This could be displayed either graphically on a floor plan or as a list with location identifiers" in col. 9, lines 1-21); and determine the layout (see "[0042] FIG. 6 illustrates how the system user begins to design an electrical wiring pathway between the devices and their respective panels on the floor plan sector. Initially, the system user identifies devices assigned to the same circuit and places a of the smoke detection system components (see '[0013]… "electrical distribution systems"… includes… specialty electrical systems such as fire alarms')... 
While Dean discloses a layout of the smoke detector system components in the space is determined, Dean fails to disclose a smoke detector system, comprising a plurality of smoke detector system components installed in a space.
Tiwari discloses a smoke detector system (see "installation and commissioning (IAC) tool… a computer… and a tablet usable by… an installer… can… access the database. The IAC tool 102 is also accessible by mounted and wired components 112 installed as part of a building system" in col. 8, lines 8-28; "IAC tool 102 schedules the installation job… When an installer arrives at the site, a mobile device used by the installer and linked to the webhosted IAC tool 102 automatically retrieves the deployment plan for the site… installer is able to mount and wire the building system components in accordance with the layout plan" in col. 45, lines 28-40), comprising a plurality of smoke detector system components installed in a space (see "Based on the building system requirements, building description, and stock availability of components, a deployment plan for the building is generated either by using an automated computer program that is a part of the IAC tool 102… deployment plan includes a floor plan (i.e. a geometric representation of the building) with selected components positioned at their planned mounting locations, configuration for selected components. The selected components can include… fire hazard sensors… heat, flame, smoke or carbon-monoxide detectors" in col. 8, lines 51-62). 
While Dean discloses determine the layout of smoke detection system components, Dean and Tiwari fail to disclose based on the fiber deployment algorithm.
Treptow discloses based on the fiber deployment (see "Fiber optic cables and associated networking components -including but not limited to trunk cables, patch cables, fiber optic switches, connectors, fiber optic cassettes, etc. -are used in many types of applications, including local area networks that use optical transceivers, corporate intranets that deploy optical pathways for high-speed transmission of data on a corporate campus, or other such data transmission applications" in col. 1, lines 18-25) algorithm (see "network specification data 806 obtained by the component data import component 316 can be provided to the fiber network building component 306, which can generate a network design based on this specification data 806" in col. 14, lines 1-13; "a component can be… a program" in col. 3, lines 46-49).
As to claims 10-12, 15, and 16, these claims recite a system for performing the method of claims 2-4, 7, and 8. Dean discloses a system (see "[0014] FIG. 1 is a block diagram of the computer components and BIM modeling tool that form the structure of the system") for performing a method that teaches claims 2-4, 7, and 8. Therefore, claims 10-12, 15, and 16 are rejected for the same reasons given above.

Claims 5 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dean taken in view of Tiwari further in view of Treptow as applied to claims 1 and 9 above, and further in view of John A. Fee, (Fee hereinafter), U.S. Pre–Grant publication 20130110463.
As to claims 5 and 13, while Dean, Tiwari, and Treptow disclose a fiber deployment algorithm… to determine the layout, Dean, Tiwari, and Treptow fail to disclose performing a linear regression.
Fee performs a linear regression (see "[0034]… data measured during the fiber… installation process may also be reviewed using a regression analysis… a linear regression may be performed identifying an equation having the form y=mx+b, where m is the slope of the identified line… Analysis of this line may indicate changes in the… environment"). 
Dean, Tiwari, Treptow, and Fee are analogous art because they are related to design and implementation of optical fiber systems in buildings.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Fee with Dean, Tiwari, and Treptow, because Fee discloses "[0002]... controlling polarization mode dispersion (PMD) in optical fiber cables" and "[0031] An installed stage PMD measurement is made... It may then be determined whether the measured PMD value meets or exceeds a predetermined threshold... If the installed stage PMD value does not meet or exceed a predetermined threshold... the fiber... is re-measured and analyzed to determine the cause for the failure... If the threshold is met, a histogram may be generated relating to the measured PMD value(s)", and as a result, Fee discloses that "[0056]… by measuring PMD values at a plurality of stages throughout the cable… installation process, correlations between the measurements may be made and used to more accurately predict which cables will perform within specifications when installed in the field from an earlier stage of manufacture/installation".

Claims 6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dean taken in view of Tiwari further in view of Treptow as applied to claims 1 and 9 above, and further in view of Bourjoily et al., (Bourjoily hereinafter), Using Simulated Annealing to Minimize the Cost of Centralized Telecommunications Networks.
As to claims 6 and 14, while Dean, Tiwari, and Treptow disclose a fiber deployment algorithm, Dean, Tiwari, and Treptow fail to disclose one or more of a simulated annealing algorithm, a genetic algorithm or a Monte Carlo algorithm
Bourjoily discloses  (see "ABSTRACT… network design problems studied… are typically known in the Telecommunications literature as the Concentrator Location… At the second level in the hierarchy are line-concentrating devices with a limited number of possible sites for locating them These sites may or may not coincide with the terminal sites. These intermediate line-concentrating devices are generically referred to as 'concentrators' and are connected to the central computer via high-speed lines such as fiber optic cables" in page 271, first to last paragraphs) includes one or more of a simulated annealing algorithm (see "the Centralized Telecommunications Network design problems will be addressed in further detail Concentrator Location… Terminal Assignment… Terminal Layout… we present a software package that uses Simulated Annealing in order to solve the above problems" in page 272, 3rd to last paragraph), a genetic algorithm or a Monte Carlo algorithm. 
Dean, Tiwari, Treptow, and Bourjoily are analogous art because they are related to design and implementation of optical fiber systems in buildings.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Bourjoily with Dean, Tiwari, and Treptow, because Bourjoily "developed the prototype of a Decision Support System that allows the user to simulate various scenarios in a user-friendly environment and to obtain quick solutions with a graphical display, while improving on the quality of the solutions that are provided by well-known heuristics commonly used in the Telecommunications industry… results are competitive with some of the best currently available solution methods… programs were designed to run in the Windows environment. Special attention was given to make them intuitively easy to use and capable of loading data in either xy-coordinate or cost matrix formats. Furthermore, the graphical capabilities of our programs offer centralized network designers a means of visually assessing the solutions obtained" (see page 294, 7. CONCLUSION).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
John K. Overby, U.S. Patent 7301641, teaches "a smoke detector system 10 featuring a sensor… connected by a fiber cable 14 to an opto-electronics unit… remotely spaced therefrom. Standard smoke density data is transmitted from the unit 16 to an indicator" (see col. 2, lines 12-18).
David Barfoot, U.S. Pre–Grant publication 20120250722, teaches "[0006]… Early detection of abnormal heat sources… to prevent fires before a fire occurs. In the event of fire, the systems provide an indication of a fire. There are many different systems available on the market ranging from simple on/off alarms like smoke detectors to thermo-couples" and "[0063]… rapid linear heat detection… using fiber optic distributed temperature systems represents a superior solution to rapid detection of extreme temperature prediction such as in fire situations".
Kirin and Romanenko, SU Patent 1241272, teaches "ABSTRACT: Smoke detector utilises fibre optics and is based on the principle of registering the scattering of light by smoke particles".
Cranbrook Marshall, U.S. Pre–Grant publication 20060082456, teaches "[0066] In FIG. 2... Both smoke detector 126 and critical device 120 has a light sensor 30 and a fiber optic installation".
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		8/10/21Primary Examiner, Art Unit 2127